FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CHRIS LUSBY TAYLOR; NANCY A.            
PEPPLE-GONSALVES; GARY
KESSELMAN; WILLIAM J. PALMER;
DAWN E. STRUCK; SUSAN SWINTON,                No. 05-16763
               Plaintiffs-Appellants,
                  v.                           D.C. No.
                                            CV-01-02407-WBS
STEVE WESTLY, Controller of the                 OPINION
State of California, individually
and in his official capacity,
                Defendant-Appellee.
                                        
      Appeal from the United States District Court
           for the Eastern District of California
     William B. Shubb, Chief District Judge, Presiding

                   Argued and Submitted
             July 31, 2006—Seattle, Washington

                     Filed May 31, 2007

     Before: Robert R. Beezer, Andrew J. Kleinfeld, and
           Michael Daly Hawkins, Circuit Judges.

                     Per Curiam Opinion




                             6611
6614                     TAYLOR v. WESTLY


                            COUNSEL

William W. Palmer, Law Office of William W. Palmer, Sac-
ramento, California, for the appellants.

Robin B. Johansen, Remcho, Johansen & Purcell, San Lean-
dro, California, for the appellee.


                             OPINION

PER CURIAM:

   We reversed an Eleventh Amendment dismissal in an ear-
lier appeal of this case.1 On remand, the district court denied




  1
Taylor v. Westly, 402 F.3d 924 (9th Cir. 2005) (“Taylor I”).
                           TAYLOR v. WESTLY                           6615
the plaintiffs’ motion for a preliminary injunction. Plaintiffs
appeal this denial.2

   The district court’s decision was based on two alternative
grounds: (1) plaintiffs lacked standing to pursue injunctive
relief; and (2) even if they had standing, they would not be
entitled to such relief. We review questions of standing de novo.3
We reverse the denial of a preliminary injunction if the dis-
trict court abused its discretion or based its decision on an
erroneous legal standard.4

I.   Standing

   [1] To demonstrate standing to pursue prospective injunc-
tive relief, plaintiffs must demonstrate a concrete injury and
a realistic likelihood that the injury will be repeated.5 Likeli-
hood of recurrence is established when the plaintiff shows
that “the defendant had, at the time of the injury, a written
policy, and that the injury ‘stems from’ that policy.”6

   [2] Here, plaintiffs’ securities have been lost to escheat,
thus establishing concrete injury. The likelihood of recurrence
is also established because the “wrong” plaintiffs seek to
enjoin is the escheating of property without written notice cal-
culated to be received by the owner, and the State of Califor-
   2
     We note that, when it denied plaintiffs’ motion, the district court did
not have the benefit of either our decision in Suever v. Connell, 439 F.3d
1142 (9th Cir. 2006), or the Supreme Court’s decision in Jones v. Flowers,
547 U.S. 220, 126 S. Ct. 1708 (2006).
   3
     Armstrong v. Davis, 275 F.3d 849, 860-61 (9th Cir. 2001). Because the
district court’s decision was made on the basis of law, with no findings of
fact, we need not review any portion of that decision for clear error. See
id.
   4
     Warsoldier v. Woodford, 418 F.3d 989, 993 (9th Cir. 2005).
   5
     See Armstrong, 275 F.3d at 860-61.
   6
     Id. at 861 (quoting Hawkins v. Comparet-Cassani, 251 F.3d 1230,
1237 (9th Cir. 2001)).
6616                      TAYLOR v. WESTLY
nia has a written policy of doing just that.7 Accordingly,
plaintiffs have standing to pursue a preliminary injunction.

   We reject the government’s arguments to the contrary.
First, we reject the government’s argument that the only inju-
ries plaintiffs have suffered (and could suffer in the future) are
“mistaken transfer[s] of their property to the State” of Califor-
nia. Rather, the injuries suffered by plaintiffs include not only
those attendant to having their property escheated without
notice, but also include: (1) the cost of having to constantly
monitor their property to avoid escheat, either by devoting
significant time to searching the internet themselves, by pay-
ing a service to do the same, or by “churning” their property
so that it stays active and avoids escheat; and (2) the perma-
nent deprivation of their property subsequent to California’s
sale of that property, which—pursuant to California’s policy
of immediately selling property after escheat—would fre-
quently occur even if plaintiffs were diligent about monitoring
their property.

   Second, we reject the government’s argument that the like-
lihood of recurrence is too remote to confer standing.8 As to
the likelihood that the injuries just identified are likely to
recur, it is obvious that, at the very least, the injuries attendant
to having to continually monitor one’s property will recur as
long as California’s system remains in place. As to the likeli-
hood that plaintiffs’ property will again be escheated without
notice—the injury identified by the government—the district
court suggested that, because plaintiffs’ losses make them
“acutely aware of how the system works, it is likely that none
of their property will escheat in the future.”
  7
    See id.; Cal. Civ. Proc. Code § 1531 (notice can be provided as late as
one year after receipt of escheated property, and such notice need only be
made via a “newspaper of general circulation”).
  8
    See City of Los Angeles v. Lyons, 461 U.S. 95, 110 (1983).
                          TAYLOR v. WESTLY                         6617
   Although plaintiffs’ newly acquired knowledge of the law
—and their ability to monitor their property—can perhaps
reduce the likelihood of again having their property escheated
without notice, it does not make this likelihood “remote.”
Indeed, that plaintiffs’ knowledge of the law (gained from
their experience in this case) will not adequately protect them
is demonstrated by the experience of judges who have partici-
pated in this very case. Although these judges also know the
law, one district judge recused himself after an escheat of his
own property was discovered, and the district judge to whom
the case was reassigned avoided recusal only by waiving his
interest in escheated property listed on the Controller’s web-
site and by obtaining the parties’ stipulation to his continued
participation.9

II.   Injunctive Relief

   Because we conclude that plaintiffs have standing, we next
address whether plaintiffs are entitled to a preliminary injunc-
tion.

      The standard for granting a preliminary injunction
      balances the plaintiff’s likelihood of success against
      the relative hardship to the parties. This circuit has
      recognized two different sets of criteria for prelimi-
      nary injunctive relief. Under the traditional test, a
      plaintiff must show: (1) a strong likelihood of suc-
      cess on the merits, (2) the possibility of irreparable
      injury to plaintiff if preliminary relief is not granted,
      (3) a balance of hardships favoring the plaintiff, and
      (4) advancement of the public interest (in certain
      cases). The alternative test requires that a plaintiff
      demonstrate either a combination of probable suc-
  9
    Because we find that plaintiffs have standing under general constitu-
tional principles, we need not address whether plaintiffs would also have
standing under California’s taxpayer action statute, Cal. Civ. Proc. Code
§ 526a.
6618                      TAYLOR v. WESTLY
       cess on the merits and the possibility of irreparable
       injury or that serious questions are raised and the
       balance of hardships tips sharply in his favor. These
       two formulations represent two points on a sliding
       scale in which the required degree of irreparable
       harm increases as the probability of success
       decreases. They are not separate tests but rather
       outer reaches of a single continuum.10

   [3] Here, the district court denied the plaintiffs’ request for
a preliminary injunction for essentially the same reason it
found that plaintiffs lacked standing—namely, that plaintiffs
were unlikely to suffer irreparable harm because they were
now aware of California’s policy and would henceforth be
able to protect their property from escheat. The district court
did not separately discuss the other aspects of the preliminary
injunction inquiry, including the likelihood that plaintiffs
would prevail on the merits, the balance of hardships, or the
public interest.11 Because we disagree with the district court’s
determination regarding irreparable harm, we undertake the
preliminary injunction analysis ourselves and conclude that
the preliminary injunction should be granted based on the
“combination of [plaintiffs’] probable success on the merits
and the possibility of irreparable injury.”12

  A.     Likelihood of Success on the Merits

   [4] Under Jones v. Flowers, the likelihood of success on the
merits is high. Before the government may disturb a person’s
ownership of his property, “due process requires the govern-
ment to provide ‘notice reasonably calculated, under all the
circumstances, to apprise [the] interested part[y] of the pen-
  10
      Ranchers Cattleman Action Legal Fund v. U.S. Dep’t of Agric., 415
F.3d 1078, 1092-93 (9th Cir. 2005) (internal quotations and citations omit-
ted); see also Preminger v. Principi, 422 F.3d 815, 826 (9th Cir. 2005).
   11
      See Ranchers Cattleman Action Legal Fund, 415 F.3d at 1092-93.
   12
      Id.
                          TAYLOR v. WESTLY                          6619
dency of the action and afford [him] an opportunity to present
[his] objections.’ ”13 The State of California claims that this
standard is satisfied because: (1) the state places advertise-
ments in the newspaper stating that people concerned about
possible escheat may check a website to see if their names or
property are listed; (2) the state mails written notice to some,
but not all, individuals whose property has been escheated;
and (3) corporations, banks and other holders of the property
subject to escheat are themselves obligated to provide notice
to individuals.

   [5] The first two arguments do not respond to the require-
ment that notice be given before an individual’s control of his
property is disturbed.14 Moreover, California cites no author-
ity for the proposition that due process is satisfied by a news-
paper advertisement saying that a person concerned about his
property can check a website to see whether he has already
been (or soon will be) deprived of it. Indeed, Jones reempha-
sized the holding in Mullane that mere publication is “not
constitutionally adequate”—except in special circumstances
—because “ ‘[c]hance alone’ brings a person’s attention to
‘an advertisement in small type inserted in the back pages of
a newspaper.’ ”15

   [6] As to the government’s third argument—i.e., that the
State of California does not have to give notice because the
corporations and other entities that turn over individuals’
property to the Controller will—the State again cites no
authority for the proposition that reliance on the likelihood
that a third party will give notice is “constitutionally ade-
quate.” In fact, because the Jones decision clearly holds that
  13
126 S. Ct. at 1713-14 (quoting Mullane v. Cent. Hanover Bank &
Trust Co., 339 U.S. 306, 314 (1950)).
  14
     Jones, 126 S. Ct. at 1713. The only exception to this rule—where exi-
gency prevents prior notice, see United States v. Two Hundred Ninety-Five
Ivory Carvings, 689 F.2d 850, 853 (9th Cir. 1982)—is inapplicable here.
  15
     Jones, 126 S. Ct. at 1720 (quoting Mullane, 339 U.S. at 315).
6620                    TAYLOR v. WESTLY
the State must give notice,16 California’s argument is not only
novel, it is apparently foreclosed by Supreme Court prece-
dent.

  B.   Possibility of Irreparable Harm

   [7] Plaintiffs have also demonstrated a possibility of irrepa-
rable harm in the absence of the requested preliminary injunc-
tion. As alluded to above, without a preliminary injunction,
plaintiffs run the risk that California will permanently deprive
them of their property pursuant to its policy of immediately
selling property upon escheat. Once the property is sold, it
may be impossible for plaintiffs to reacquire it, thus creating
the requisite “irreparable harm.”17 This possibility, combined
with plaintiffs’ likelihood of success on the merits, justifies
granting a preliminary injunction in this case.

III.   Scope of Injunction

   Although we do not have occasion in this appeal to speak
to the precise terms of the injunction that should be issued, we
offer two observations. First, because federal courts lack juris-
diction to issue injunctions ordering compliance with state law,18
plaintiffs’ request for such relief should be rejected. Second,
because the Supreme Court spoke so clearly in Jones v.
Flowers, and because we spoke on the precise issues in this
case twice—first in Taylor I19 and again in Suever v. Connell20
—without California taking any action to remedy the constitu-
tional problem with its escheat statute, the district court may
wish to consider whether some sort of supervision, such as
  16
     Id. at 1712-14.
  17
     Ranchers Cattleman Action Legal Fund, 415 F.3d at 1092-93.
  18
     Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 124-25
(1984).
  19
402 F.3d at 934.
  20
439 F.3d at 1147-48.
                     TAYLOR v. WESTLY                 6621
requirement of court approval of new regulations, is neces-
sary.

  REVERSED AND REMANDED.